 



Exhibit 10.1
SHARE TENDER AGREEMENT
     This SHARE TENDER AGREEMENT (this “Agreement”), is dated as of November 28,
2007 (this “Agreement”), by and among AG.com, Inc., an Ohio corporation
(“Parent”), Photo Merger Corp., a Washington corporation and a wholly owned
subsidiary of Parent (“Subcorp”), PhotoWorks, Inc., a Washington corporation
(“PhotoWorks”), and California Atlantic Limited Inc., in its capacity as
shareholder of PhotoWorks (the “Shareholder”).
W I T N E S S E T H
     WHEREAS, as of the date hereof, the Shareholder is the beneficial owner of
the number of Common Shares (as defined below) set forth opposite the name of
the Shareholder on Schedule 1 hereto (including any Common Shares acquired by
the Shareholder after the execution of this Agreement, collectively, the “Owned
Shares”); and
     WHEREAS, Parent, Subcorp, and PhotoWorks are simultaneously with the
execution of this Agreement entering into an Agreement and Plan of Merger, dated
as of the date of this Agreement (as it may be amended from time to time in
accordance with its terms, the “Merger Agreement”), providing for, among other
things, Subcorp to commence a cash tender offer (the “Offer”) to purchase all of
the issued and outstanding common shares, par value $0.01, of PhotoWorks (the
“Common Shares”), followed by the subsequent merger of Subcorp with and into
PhotoWorks with PhotoWorks surviving the merger, on the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Merger Agreement); and
     WHEREAS, as a condition and inducement to Parent’s and Subcorp’s
willingness to enter into and perform their obligations under the Merger
Agreement, Parent and Subcorp have required that the Shareholder agree, and the
Shareholder has agreed, (i) to tender in the Offer (and not withdraw) all of the
Shareholders’ Owned Shares, whether upon the exercise of options or warrants,
conversion of convertible securities or otherwise, and any other voting
securities of PhotoWorks (whether acquired prior to or after the execution of
this Agreement) that are beneficially owned by the Shareholder, and (ii) that in
the event that a vote of the shareholders of PhotoWorks is required in
furtherance of the Merger Agreement or the transactions contemplated thereby,
including the Merger, the Shareholder will vote all of the Owned Shares in favor
of any such proposal, and (iii) to take the other actions described in this
Agreement; and
     WHEREAS, the Shareholder desires to express its support for the Merger
Agreement and the transactions contemplated thereby, including the Offer and the
Merger.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Agreement to Tender and Vote; Irrevocable Proxy.
          1.1 Agreement to Tender. (a) The Shareholder agrees that as promptly
as practicable after the commencement of the Offer, and in any event no later
than the 10th Business Day following the commencement of the Offer, the
Shareholder shall irrevocably tender into the Offer all of the Owned Shares
owned by the Shareholder on or prior to the 10th Business Day following the
commencement of the Offer, free and clear of all Liens that would prevent
Shareholder from tendering the Shareholder’s shares in accordance with this
Agreement or otherwise complying with the Shareholder’s obligations under this
Agreement. If the Shareholder acquires any Owned Shares after the 10th Business
Day following the commencement of the Offer (including during any subsequent
offering period, if any), the Shareholder shall irrevocably tender into the
Offer such Owned Shares on the date that the Shareholder shall acquire such
Owned Shares.
               (b) The Shareholder agrees that once the Owned Shares are
tendered into the Offer, the Shareholder shall not withdraw the tender of such
Owned Shares unless the Offer shall have been terminated or shall have expired,
or the Merger Agreement has been terminated, in each case in accordance with the
terms of the Merger Agreement.
          1.2 Agreement to Vote. The Shareholder hereby agrees that, during the
term of this Agreement, at any meeting of the shareholders of PhotoWorks,
however called, or any adjournment or postponement of such meeting, the
Shareholder shall be present (in person or by proxy) and vote (or cause to be
voted) all of the Owned Shares (to the extent the Owned Shares are not purchased
in the Offer) (a) in favor of adoption of (1) the Merger Agreement and all the
transactions contemplated by the Merger Agreement, including the Merger, and
(2) any other matter that is required to facilitate the consummation of the
transactions contemplated by the Merger Agreement and in connection with the
Merger Agreement to execute any documents which are necessary or appropriate in
order to effectuate the foregoing; and (b) against (1) any Takeover Proposal,
any agreement or arrangement related to such Takeover Proposal, (2) any of the
following actions (other than those actions that relate to the Offer, the Merger
and any other transactions contemplated by the Merger Agreement): (A) any
merger, consolidation, business combination, sale of assets, or reorganization
of PhotoWorks or any PhotoWorks Subsidiary, (B) any sale, lease or transfer of
any significant part of the assets of PhotoWorks or any PhotoWorks Subsidiary,
(C) any reorganization, recapitalization, dissolution, liquidation or winding up
of PhotoWorks or any PhotoWorks Subsidiary and (D) any material change in the
capitalization of PhotoWorks or any PhotoWorks Subsidiary, or the corporate
structure of PhotoWorks or any PhotoWorks Subsidiary, and (3) any action or
agreement (other than an adjournment of the PhotoWorks Shareholders Meeting that
is recommended by the Board of Directors of PhotoWorks in accordance with the
terms of the Merger Agreement) that would impair the ability of Parent and the
Subcorp to complete the Offer or the Merger, the ability of PhotoWorks to
consummate the Merger, or that would otherwise be inconsistent with, prevent,
impede or delay the consummation of the transactions contemplated by the Merger
Agreement.
          1.3 Irrevocable Proxy. The Shareholder hereby irrevocably grants to,
and appoints, Parent and any designee of Parent and each of Parent’s officers,
as Shareholder’s attorney, agent and proxy with full power of substitution and
resubstitution, to the full extent of the Shareholder’s voting rights with
respect to the Owned Shares, to vote all the Owned Shares

- 2 -



--------------------------------------------------------------------------------



 



or grant a consent or approval, at any meeting of the shareholders of PhotoWorks
and in any action by written consent of the shareholders of PhotoWorks, until
the earlier of the acceptance of Shares pursuant to the Offer or the date of
termination of the Merger Agreement, on the matters described in Section 1.2,
and in accordance therewith. THIS PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE
AND COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO SUPPORT AND IRREVOCABLE PROXY
AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON
ANY PERSON TO WHOM THE SHAREHOLDER MAY TRANSFER ANY SHARES. The Shareholder
revokes all other proxies and power of attorneys, with respect to all of the
Owned Shares that may have heretofore been appointed or granted with respect to
any matters covered by Section 1.2, and no subsequent proxy (whether revocable
or irrevocable) or power of attorney shall be given by the Shareholder, except
as required by any letter of transmittal in connection with the Offer. The
Shareholder agrees to execute any further agreement or form reasonably necessary
or appropriate to confirm and effectuate the grant of the proxy contained
herein. Such proxy shall automatically terminate upon the valid termination of
this Agreement in accordance with Section 5.1.
     2. Representations and Warranties. The Shareholder hereby represents and
warrants to Parent and Subcorp as follows:
          2.1 Power; Due Authorization; Binding Agreement. The Shareholder has
full legal capacity, power and authority to execute and deliver this Agreement,
to perform the Shareholder’s obligations under this Agreement, and to consummate
the transactions contemplated by this Agreement. The execution, delivery and
performance by the Shareholder of this Agreement, the performance by the
Shareholder of the Shareholder’s obligations hereunder and the consummation by
the Shareholder of the transactions contemplated hereby have been duly and
validly authorized by the Shareholder and no other actions or proceedings on the
part of the Shareholder are necessary to authorize the execution and delivery by
the Shareholder of this Agreement, the performance by the Shareholder of the
Shareholder’s obligations hereunder or the consummation by the Shareholder of
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Shareholder and constitutes a valid and binding
agreement of the Shareholder, enforceable against the Shareholder in accordance
with its terms.
          2.2 Ownership of Shares. On the date of this Agreement, the Owned
Shares set forth opposite the Shareholder’s name on Schedule 1 are owned
beneficially by the Shareholder and include all of the Owned Shares owned
beneficially by the Shareholder, free and clear of any Liens that would prevent
the Shareholder from tendering the Owned Shares in accordance with this
Agreement or complying with the Shareholder’s other obligations under this
Agreement. As of the date of this Agreement, the Shareholder does not own,
beneficially or otherwise, any securities of PhotoWorks other than the Common
Shares set forth on Schedule 1, and does not have any right to acquire any
securities of PhotoWorks other than pursuant to the options, warrants and/or
convertible securities as set forth on Schedule 1. As of the date of this
Agreement, the Shareholder has, and as of immediately prior to the expiration of
the Offer the Shareholder will have, sole voting power, sole dispositive power,
sole power to issue instructions with respect to the matters set forth herein,
and sole power to agree to all of the matters set forth

- 3 -



--------------------------------------------------------------------------------



 



in this Agreement, in each case with respect to all of the Owned Shares and is
and will be entitled to dispose of the Owned Shares.
          2.3 No Conflicts. The execution and delivery of this Agreement by the
Shareholder does not, and the performance of the terms of this Agreement by the
Shareholder will not, (a) require the Shareholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Authority (other than, if applicable, a filing on Schedule 13D), (b) if the
Shareholder is an entity, conflict with or result in a breach of any
organizational documents applicable to the Shareholder, (c) require the consent
or approval of any other Person pursuant to any agreement, obligation or
instrument binding on Shareholder or its properties and assets, (d) except for
withdrawal rights that may be required by the U.S. federal securities laws,
conflict with or violate any law, rule, regulation, order, judgment, decree,
writ or injunction applicable to the Shareholder or pursuant to which any of its
properties or assets are bound or (e) violate any other agreement to which the
Shareholder is a party, including any voting agreement, shareholders agreement,
irrevocable proxy or voting trust. The Owned Shares are not, with respect to the
voting or transfer of such Owned Shares, subject to any other agreement,
including any voting agreement, shareholders agreement, irrevocable proxy or
voting trust.
          2.4 Acknowledgment. The Shareholder understands and acknowledges that
each of Parent and Subcorp is entering into the Merger Agreement in reliance
upon the Shareholder’s execution, delivery and performance of this Agreement.
          2.5 No Finder’s Fees. No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by the Merger Agreement or this Agreement based upon arrangements made by or on
behalf of the Shareholder.
     3. Representations and Warranties of Parent and Subcorp. Each of Parent and
Subcorp hereby represents and warrants to the Shareholders as follows:
          3.1 Power; Due Authorization; Binding Agreement. Parent and Subcorp
are each corporations duly organized, validly existing and in good standing
under the laws of their jurisdiction of organization. Parent and Subcorp have
full corporate power and authority to execute and deliver this Agreement, to
perform their obligations under this Agreement, and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation by Parent and Subcorp of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action on the part of Parent and Subcorp, and no other
proceedings on the part of Parent and Subcorp are necessary to authorize this
Agreement or to consummate the transactions contemplated by this Agreement. This
Agreement has been duly and validly executed and delivered by Parent and Subcorp
and constitutes a valid and binding agreement of Parent and Subcorp.
          3.2 No Conflicts. The execution and delivery of this Agreement by
Parent and Subcorp does not, and the performance of the terms of this Agreement
by Parent and Subcorp will not, (a) require Parent and Subcorp to obtain the
consent or approval of, or make any filing with or notification to, any
Governmental Authority, (b) require the consent or approval of any other Person
pursuant to any agreement, obligation or instrument binding on

- 4 -



--------------------------------------------------------------------------------



 



Parent and Subcorp or its properties and assets (other than a filing on
Schedule 13D), (c) except as may otherwise be required by federal securities
laws, conflict with or violate any law, rule, regulation, order, judgment,
decree, writ or injunction applicable to Parent and Subcorp or pursuant to which
any of its or its Affiliates’ respective assets are bound or (d) violate any
other agreement to which Parent and Subcorp or any of its Affiliates is a
party.]
     4. Certain Covenants of the Shareholder. The Shareholder hereby covenants
and agrees with Parent and Subcorp as follows:
          4.1 Restriction on Transfer. From the date of this Agreement and until
the termination of this Agreement in accordance with its terms, except any
action contemplated by Section 1, the Shareholder shall not, directly or
indirectly, (i) sell, transfer, pledge, encumber, assign or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of the Owned Shares
(any such action, a “Transfer”); provided that nothing in this Agreement shall
prohibit the exercise by Shareholder of any options to purchase Owned Shares, or
(ii) (x) grant any proxies or powers of attorney, deposit any Owned Shares into
a voting trust or enter into a voting agreement with respect to any Owned
Shares, (y) take any action that would cause any representation or warranty of
the Shareholder contained herein to become untrue or incorrect or have the
effect of preventing or disabling the Shareholder from performing the
Shareholder’s obligations under this Agreement, or (z) commit or agree to take
any of the foregoing actions.
          4.2 Additional Shares. The Shareholder hereby agrees, during the term
of this Agreement, to promptly notify Parent and Subcorp of any new Owned Shares
acquired by Shareholder, if any, after the execution of this Agreement. Any such
shares shall be subject to the terms of this Agreement as though owned by the
Shareholder on the date of this Agreement.
          4.3 Shareholder Capacity. The Shareholder is entering into this
Agreement solely in the Shareholder’s capacity as the beneficial owner of the
Owned Shares and not in the Shareholder’s capacity as a director or officer of
PhotoWorks. Nothing herein shall limit or affect any actions taken by the
Shareholder in the Shareholder’s capacity as a director or officer of
PhotoWorks.
          4.4 No Solicitation. During the term of this Agreement, the
Shareholder shall not, nor shall it authorize or permit any of its investment
banker, financial advisor, attorney, accountant or other advisor, agent or
representative retained by Shareholder in connection with the transactions
contemplated by this Agreement and the Merger Agreement (collectively,
“Representatives”) to, directly or indirectly through another Person,
(i) solicit, initiate, or knowingly encourage or facilitate (including by way of
furnishing information), any inquiries or the making, submission or announcement
of, any proposal or offer that constitutes or is reasonably likely to lead to a
Takeover Proposal, (ii) other than informing persons of the provisions contained
in this Section 4.4, enter into, continue or participate in any discussions or
negotiations regarding any Takeover Proposal, or furnish any information
concerning the Shareholder, PhotoWorks and its Subsidiaries to any Person in
connection with any Takeover Proposal, or otherwise cooperate with or take any
other action to knowingly facilitate any effort or attempt to make or implement
a Takeover Proposal, (iii) approve or recommend, or propose

- 5 -



--------------------------------------------------------------------------------



 



publicly to approve or recommend, any Takeover Proposal or (iv) approve or
recommend, or propose to approve or recommend, or execute or enter into, any
letter of intent, agreement in principle, merger agreement, acquisition
agreement, option agreement or other similar agreement or propose publicly or
agree to do any of the foregoing related to any Takeover Proposal; provided,
however, that the foregoing shall not prohibit the Shareholder from taking any
actions as a director or officer with respect to the foregoing in accordance
with the terms of the Merger Agreement.
          4.5 Dissenter’s Rights. The Shareholder agrees not to exercise, nor to
cause the exercise of, any dissenter’s right in respect of the Owned Shares
which may arise with respect to the Merger.
          4.6 Documentation and Information. The Shareholder (i) consents to and
authorizes the publication and disclosure by Parent and Subcorp of the
Shareholder’s identity and holding of the Owned Shares, and the nature of the
Shareholder’s commitments, arrangements and understandings under this Agreement,
in any press release, the Offer Documents, or any other disclosure document
required in connection with the Offer, the Merger and any transactions
contemplated by the Merger Agreement, and (ii) agrees as promptly as practicable
to give to Parent any information reasonably related to the foregoing it may
reasonably require for the preparation of any such disclosure documents. The
Shareholder agrees as promptly as practicable to notify Parent of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent the Shareholder
become aware that any shall have become false or misleading in any material
respect.
          4.7 Further Assurances. From time to time, at the request of Parent
and Subcorp and without further consideration, the Shareholder shall execute and
deliver such additional documents and take all such further action as may be
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.
          4.8 Consents and Waivers. The Shareholder hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any agreements to which the Shareholder is a party or pursuant to
any rights the Shareholder may have.
     5. Miscellaneous.
          5.1 Termination of this Agreement. This Agreement shall terminate upon
the earlier to occur of (a) the termination of the Merger Agreement in
accordance with its terms, (b) the termination or expiration of the Offer,
without shares being accepted for payment thereunder and (c) the Effective Time.
          5.2 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on

- 6 -



--------------------------------------------------------------------------------



 



the part of any party; provided, however, no such termination shall relieve any
party from any liability for any breach of this Agreement occurring prior to
such termination.
          5.3 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
          5.4 Amendments. This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.
          5.5 Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, faxed (which is confirmed) or dispatched by a nationally recognized
overnight courier service to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):
If to Parent or Subcorp, to:
AG.com, Inc.
One American Road
Cleveland, Ohio 44144-2398
Fax No: (216) 889-5904
Attn: Chief Executive Officer
and
American Greetings Corporation
One American Road
Cleveland, Ohio 44144-2398
Fax No: (216) 252-6777
Attn: General Counsel
with a copy to:
Baker &Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, Ohio 44114-3485
Attn: Matthew D. Graban
Fax No: (216) 696-0740

- 7 -



--------------------------------------------------------------------------------



 



If to the Shareholder, to:
California Atlantic Limited Inc.
268 Bush Street
San Francisco, CA 94104
Attention: Edward Holl
If to PhotoWorks, to:
PhotoWorks, Inc.
71 Columbia Street
Suite 200
Seattle, Washington 98104
Attention: Andrew Wood
Fax No.: (206) 284-5357
with a copy to:
Heller Ehrman LLP
701 Fifth Avenue, Suite 6100
Seattle, Washington 98104
Attn: David Wilson
Fax No: (206) 447-0849
           5.6 Governing Law; Jurisdiction; Waiver of Jury Trial.
               (a) Except to the extent that the laws of the jurisdiction of
organization of any party hereto, or any other jurisdiction, are mandatorily
applicable to the matters arising under or in connection with this Agreement,
this Agreement shall be governed by the laws of the State of Ohio. All actions
and proceedings arising out of or relating to this Agreement shall be heard and
determined in any Ohio state or federal court sitting in the City of Cleveland.
               (b) Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the state courts of Ohio and to the jurisdiction of
the United States District Court for District of Ohio, for the purpose of any
action or proceeding arising out of or relating to this Agreement and each of
the parties hereto irrevocably agrees that all claims in respect to such action
or proceeding may be heard and determined exclusively in any Ohio state or
federal court sitting in the City of Cleveland, Ohio. Each of the parties hereto
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each of the parties hereto irrevocably consents to the
service of any summons and complaint and any other process in any other action
or proceeding arising out of or related to this Agreement, on behalf of itself
or its property, by the personal delivery of copies of such process to such
party. Nothing in this Section 5.6 shall affect the right of any party hereto to
serve legal process in any other manner permitted by law.

- 8 -



--------------------------------------------------------------------------------



 



               (c) EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.
          5.7 Specific Performance. The parties hereto acknowledge that Parent
and Subcorp shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of the
Shareholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to Parent or Subcorp upon any such
violation, Parent and Subcorp shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Parent or to Subcorp at law or in equity.
          5.8 No Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other parties;
provided that Parent and Subcorp may assign any of or all of its rights,
interests and obligations under this Agreement to Parent or to any direct or
indirect wholly owned Subsidiary of Parent, but no such assignment shall relieve
Parent or Subcorp of any of its obligations under this Agreement. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns. Any purported assignment not permitted under this
Section 5.8 shall be null and void.
          5.9 Counterparts. This Agreement may be executed in counterparts
(including by fax transmission) (each of which shall be deemed to be an original
but all of which taken together shall constitute one and the same agreement) and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy, fax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 5.9 provided that
receipt of copies of such counterparts is confirmed.
          5.10 Interpretation. (a) The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any statute defined or referred to in
this Agreement or in any agreement or instrument that is referred to in this
Agreement means such statute as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

- 9 -



--------------------------------------------------------------------------------



 



               (b) The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
          5.11 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any Applicable Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the extent possible.
          5.12 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
[Remainder of page intentionally blank]

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            STOCKHOLDER

California Atlantic Limited Inc.
      By:   /s/ Edward Holl         Name:   Edward Holl        Title:  
President        AG.COM, INC.
      By:   /s/ Josef Mandelbaum         Name:   Josef Mandelbaum       
Title:   President and Chief Executive Officer        PHOTO MERGER CORP.
      By:   /s/ Josef Mandelbaum         Name:   Josef Mandelbaum       
Title:   President and Chief Executive Officer        PHOTOWORKS, INC.
      By:   /s/ Andy Wood         Name:   Andy Wood        Title:   President
and Chief Executive Officer   

- 11 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Details of Ownership
Shareholder Name and Address:
California Atlantic Limited Inc.
268 Bush Street
San Francisco, CA 94104

              Number of shares
Owned Shares
    92,765  
Option(s) to purchase Owned Shares
       
Warrant(s) to purchase Owned Shares
    11,905  
Security(ies) convertible into Owned Shares
       

- 12 -